Citation Nr: 0903031	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  03-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability 
evaluation for a herniated nucleus pulposus at L4-L5.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from April 1968 to 
July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that denied entitlement to a total disability evaluation 
based on individual unemployability (TDIU), and that reduced 
the rating assigned for the veteran's herniated nucleus 
pulposus at L4-L5 from 60 percent to 40 percent, effective 
from February 2003.  In June 2006, the Board remanded the 
claims for additional development.  


FINDING OF FACT

On June 30, 2008, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant that he wished to withdraw his current claims on 
appeal.   


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal on the issues 
of entitlement to restoration of a 60 percent disability 
evaluation for a herniated nucleus pulposus at L4-L5, and 
entitlement to a total disability evaluation based on 
individual unemployability, the Board does not have 
jurisdiction to consider the claims.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal as to 
the issues of entitlement to restoration of a 60 percent 
disability evaluation for a herniated nucleus pulposus at L4-
L5, and entitlement to a total disability evaluation based on 
individual unemployability, and, hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.  

Specifically, in a statement signed by the veteran, received 
on June 30, 2008, the veteran stated that he desired to 
withdraw his appeal.  This statement constitutes a written 
withdrawal of the substantive appeal with regard to the 
issues of entitlement to restoration of a 60 percent 
disability evaluation for a herniated nucleus pulposus at L4-
L5, and entitlement to a total disability evaluation based on 
individual unemployability.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the claims, and they must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).  


ORDER

The appeal as to the claims of entitlement to restoration of 
a 60 percent disability evaluation for a herniated nucleus 
pulposus at L4-L5, and entitlement to a total disability 
evaluation based on individual unemployability, is dismissed.  


____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


